FILED
                             NOT FOR PUBLICATION                              JAN 19 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SARBJIT SINGH,                                    No. 06-72388

               Petitioner,                        Agency No. A097-588-755

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **


Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

       Sarbjit Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying Singh’s applications for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review an adverse credibility

determination for substantial evidence. Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.

2002). We deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination

because Singh’s asylum application, which included a declaration, is materially

inconsistent with his testimony regarding alleged incidents of past persecution.

Singh failed to provide a reasonable explanation for these inconsistencies, and the

inconsistencies go to the heart of his claim. See Li v. Ashcroft, 378 F.3d 959, 964

(9th Cir. 2004). In the absence of credible testimony, Singh failed to demonstrate

eligibility for asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d
1153, 1156 (9th Cir. 2003).

      Because Singh’s CAT claim is based on the same evidence that the IJ and

BIA found not credible, and he fails to cite to specific evidence in the record to

show it is more likely than not he would be tortured if returned to India, his CAT

claim fails. See id. at 1157.

      Singh’s motion to strike his original opening brief is granted.

      PETITION FOR REVIEW DENIED.




JBG                                        2                                   06-72388